THE THIRTEENTH COURT OF APPEALS

                                   13-16-00547-CR


                               Joseph Delmarco Carter
                                         v.
                                 The State of Texas


                                    On appeal from the
                     19th District Court of McLennan County, Texas
                             Trial Cause No. 2015-1015-C1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

September 20, 2018